Citation Nr: 1133010	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1974 to October 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was previously before the Board in April 2010.  At that time, the Board granted service connection for a right knee disability and a right eye disability and remanded the issues of service connection for a low back disorder and TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for Low Back Disorder

In April 2010, the Board remanded the issue of service connection for a low back disorder.  At that time, the Board ordered development in several areas, including additional notification letters, obtaining VA treatment records, to contact the Social Security Administration to obtain medical records utilized in an award of benefits administered by that agency, and the scheduling of a VA examination.  Those items were all accomplished, including a December 2010 VA examination.  In a July 2011 hearing presentation, the Veteran's representative raised an additional contention regarding the etiology of the Veteran's low back disorder that had not been previously raised, specifically contending that the Veteran's low back disorder is the result of, or aggravated by, the Veteran's service-connected right knee disorder.  This theory of entitlement to service connection was not possible prior to the grant of service connection for right knee disability made by the Board in the April 2010 decision, but must now be addressed by the Board prior to appellate consideration.  As this is a medical question, the case must be remanded again.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Adjudication of the issue of TDIU is deferred pending the requested development and adjudication of the issue of service connection for low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to the December 2010 VA examiner/opinion provider for review and an addendum opinion.  After review of the relevant documents in the claims folder, the examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or better probability) that the Veterans low back disability, diagnosed in December 2010 as multi-level wedge fractures and degenerative changes throughout the thoracic and lumbar spines, is either caused or aggravated by the Veteran's service-connected right knee disability. 

If the VA provider is unavailable to offer the opinion sought, the Veteran should be scheduled for another VA examination for the opinion sought.  The opinion-provider should explain the rationale for the opinion given.  

2.  The RO/AMC should then readjudicate the issue of service connection for a low back disorder, to include as secondary to the service-connected right knee disability.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case, and should afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.  

3.  If service connection is granted for low back disorder, readjudicate the issue of TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

